DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.

Allowable Subject Matter
3. Claims [1-37] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
 Re Claim 1, none of the prior art on the either in combination or alone teaches or reasonably discloses: a photoelectric conversion imaging device, comprising: wherein the plurality of voltage lines includes a first voltage line arranged in a first layer and a second voltage line arranged in a second layer between the first layer and the first face, wherein the first signal line is arranged in the first layer, and wherein a width of the part of the first voltage line is different from a width of the part of the second voltage line; in conjunction with the other limitation of the claim.
 Claims 3, 5-21 are allowed due to their direct or indirect dependency on claim 1.

Re Claim 2, none of the prior art on the either in combination or alone teaches or reasonably discloses: a photoelectric conversion imaging device, comprising: wherein the plurality of voltage lines includes a first voltage line arranged in a first layer and a second voltage line arranged in a second layer between the first layer and the first face, and wherein the width of the part of the second voltage line is wider than the width of the part of the first voltage line; in conjunction with the other limitation of the claim.

Claims 4 and 22-37 are allowed due to their direct or indirect dependency on claim 2.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698